Case 1:17-cr-00167-DAD-BAM Document 72-2 Filed 01/09/19 Page 1 of 4




                    United States v. Ashley Maddox

                       1:17-cr-00167 DAD-BAM

                     Declaration of Megan Hopkins

                              Exhibit B
     Case 1:17-cr-00167-DAD-BAM Document 72-2 Filed 01/09/19 Page 2 of 4


 1                            IN THE UNITED STATES DISTRICT COURT
 2                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 3
 4     UNITED STATES OF AMERICA,                    Case No. 1:17-cr-00167-DAD-BAM
 5                     Plaintiff,                   DECLARATION OF MEGAN T. HOPKINS
 6     vs.
 7
       ASHLEY MADDOX,
 8
                      Defendant.
 9
10
11           I, Megan T. Hopkins, hereby declare as follows:
12           1.     My name is Megan Taylor Hopkins.
13           2.     I am an attorney licensed to practice in the State of California and in the United
14                  States Federal Court for the Eastern District of California. I am an Assistant
15                  Federal Defender at the Office of the Federal Defender for that same district.
16           3.     The Federal Defender was appointed to represent Ashley Maddox in federal case
17                  number 1:17-cr-00167 DAD-BAM. I, in addition to my co-counsel Victor M.
18                  Chavez, am the attorney assigned to represent Ms. Maddox in that case.
19           4.     On December 4, 2018 I received a phone call from Ms. Maddox’s father, David
20                  Maddox, expressing his concern that Ms. Maddox was “not doing well” and
21                  needed to see me immediately.
22           5.     On that same date, I went to visit Ms. Maddox at the Fresno County Jail South
23                  Annex Building, and was advised by Ms. Maddox that she feared she was “losing
24                  her mind” due to the conditions of her confinement.
25           6.     When pressed to explain the conditions of her confinement, Ms. Maddox shared
26                  with me that she was on 24-hour “lockdown” and had been for the entire time she
27                  has been detained. She described not being allowed out of her cell for more than
28                  four hours in a week, not being permitted to shower on a daily basis, and
     Case 1:17-cr-00167-DAD-BAM Document 72-2 Filed 01/09/19 Page 3 of 4


 1                sometimes losing the ability to shower for several days, not having the option to
 2                visit with her family outside of seeing them on a monitor screen, and continually
 3                being denied mental health services despite her worsening condition.
 4          7.    That same day, I notified United States Marshal AJ Castanedas and Fresno
 5                County Jail Medical Supervisor Hayley Mehlhoff of the conditions of Ms.
 6                Maddox’s confinement, and my concern that they are unconscionable and
 7                detrimental to her mental state. Ms. Mehlhoff responded by forwarding my email
 8                to Lieutenant Ned Barton so that he might address my concerns. Ms. Castanedas
 9                did not respond.
10          8.    Following multiple follow-up emails from me, Lieutenant Barton replied on
11                December 13, 2018 and advised that no other housing options are available due to
12                limitations of the Fresno County Jail facilities.
13          9.    On December 20, 2018 I contacted United States Marshal AJ Castanedas again,
14                and copied the government in the correspondence, asking that she and I meet in
15                an effort to come up with a solution together. Ms. Castanedas and I spoke briefly
16                by phone a few days later. It is my understanding that AUSA David Gappa also
17                spoke with Ms. Castanedas. At that time, Ms. Castanedas agreed to contact Lerdo
18                pretrial facility to inquire whether or not they could house Ms. Maddox under less
19                punitive conditions.
20          10.   I heard back from Ms. Castanedas on January 4, 2019 via email, in which she
21                advised that the only alternative housing available through the United States
22                Marshals Service would be at Lerdo’s pretrial facility, which would house her
23                under similar punitive conditions, in administrative segregation, based solely on
24                the nature of her charges.
25    //
26
27
28



                                                     2
     Case 1:17-cr-00167-DAD-BAM Document 72-2 Filed 01/09/19 Page 4 of 4


 1           I declare under penalty of perjury that the matters herein as to which I have personal
 2    knowledge are true and correct.
 3           Executed this 9th day of January, 2019, in Fresno, California.
 4
 5                                                 /s/ Megan T. Hopkins
                                                   MEGAN T. HOPKINS
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                     3
